UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK KRONYAK and ELIZABETH KRONYAK,
                           Plaintiffs,

                        – against –

TISHMAN CONSTRUCTION CORPORATION OF
NEW YORK and TRIBECA ASSOCIATES LLC,
                  Defendants.


TISHMAN CONSTRUCTION CORPORATION OF
NEW YORK and TRIBECA ASSOCIATES LLC,
                           Third-Party Plaintiffs,
                                                                            ORDER
                        – against –
                                                                       16 Civ. 8640 (ER)

FIVE STAR ELECTRIC CORP,
                           Third-Party Defendant.


Ramos, D.J.:

       �e Court having been advised that the parties have reached a settlement, it is

ORDERED that the above-entitled action be and hereby is discontinued, without costs to

either party, subject to reopening should the settlement not be consummated within thirty

(30) days of the date hereof.

       Any application to reopen must be ﬁled within thirty days of this Order; any

application to reopen ﬁled thereafter may be denied solely on that basis. Further, the

parties are advised that if they wish the Court to retain jurisdiction in this matter for

purposes of enforcing any settlement agreement, they must submit the settlement
agreement to the Court within the next thirty (30) days with a request that the agreement

be “so ordered” by the Court. �e Clerk of Court is directed to terminate the case.



It is SO ORDERED.


Dated:   December 5, 2019
         New York, New York
                                                              Edgardo Ramos, U.S.D.J.




                                            2
